DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of: the prebiotic inulin the probiotic derived from Lactobacilli, plant starch namely corn starch, and the enzyme DNase in the reply filed on February 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment

	Claims 15 and 16 have been amended and Claims 21 and 22 have been newly added as requested in the amendment filed on February 12, 2021. Following the amendment, claims 1-22 are pending in the instant application and are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/AU2018/000135 filed on August 15, 2018; which claims the benefit US Provisional Application No. 62/545,989 filed August 15, 2017.
The claims (claims 1-22) have been given an earliest effectively filed date of August 15, 2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected for recitation of intended result/effect without active steps that confer material or manipulative difference on the steps of the parent claim.  Claim 3 recites: wherein the individual exhibits at least an bout 5% to 10% reduction in autism or autism spectrum disorder symptom severity …based on an assessment system selected from the group consisting of …”.  If infringement of the claim requires a reduction in symptoms, then the claim should recite an active step (i.e. the method further comprising administering an assessment selected from … and determining at least about 5% to 10% reduction in symptoms based on said assessment). MPEP section 2173.05(g), expressly states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite” if it  “only states a problem solved or a result obtained”.   This affects the scope of depending claims 4 and 5.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating autism comprising administering a composition comprising: rifamycin or derivative thereof, a nitroimidazole antibiotic and vancomycin; does not reasonably provide enablement for preventing autism or autism spectrum disorder (ASD) comprising administering the said composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 

 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed invention is that it results in prevention of autism or ASD comprising administering a composition comprising: rifamycin or derivative thereof, a nitroimidazole antibiotic and vancomycin.  A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
	The composition of the method comprises: rifamycin or derivative thereof which is used to treat travelers’ diarrhea caused by E.coli and irritable bowel syndrome with diarrhea; nitromidazole antibiotics which are antibiotic and antiprotozoal medications and is used for Clostridium difficile infections; and, vancomycin, which is indicated for the treatment of serious, life-threatening infections by Gram-positive bacteria unresponsive to other antibiotics.  

Both of working examples fail to provide a nexus between administration of the anti-microbial composition and prevention since both of the examples are merely anecdotal - the patient was administered these medications for other purposes.  Therefore, what is enabled by the working examples is narrower in comparison to the breadth of the claims.
	Absent guidance in the disclosure, a skilled artisan would rely upon what was known in the art regarding anti-microbial medications and autism/ASD.  The link between autism/ASD and the gastrointestinal (GI) microbiome was well-established in the art prior to filing (see, for example, Frye et al., Microbial Ecology in Health and Disease, 7 May 2015, 26:27458).  The art at the time of filing, however, teaches away from GI antibiotic/anti-microbials for the prevention of ASD since it was known that “Exposures to antibiotics, either early in life or during pregnancy, have been linked to the later developmental of ASD, and some have suggested that early antibiotic exposure could cause ASD” (Frye et al. pg. 4 last full sentence). The specification as filed provides guidance that overcomes the unpredictability within the art.
a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method, to the full scope of what is claimed, without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treatment, a person having ordinary skill in the art would have to perform further in vivo experiments, in animal models that are predictive of preventing ASD, in order to demonstrate use of the method with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successful prevention. 
Therefore, Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al., 2000 (cited on the IDS filed 1/15/2021) evidenced by the FDA prescribing information for vancomycin (retrieved online from https://www.drugs.com/pro/vancomycin-oral-solution.html); Shaw et al., Nutritional Neuroscience 2010 Vol 13 No 3; and Fitzgerald et al. Global Adv Health Med. 2012;1(4):62-74.
The invention is directed to a method for treating ASD comprising administering a composition comprising: a rifamycin derivative, a nitroimidazole antibiotic and vancomycin. 
tid for 8 weeks (pg. 430, Subjects and Study Design). As in the index case, patients demonstrated improvement within a week of treatment, and while behavioral improvement was seen during treatment (Fig.1), yet, within 2 weeks of discontinuance of vancomycin the subjects demonstrated substantial behavioral deterioration (pg. 431 Long-Term Follow-Up).  The FDA prescribing information for vancomycin discloses that it is in solution with the preservative sodium benzoate (pg. 3 In active ingredients), which teaches the preservative of instant claim 11.
The Shaw et al. prior art teach increased urinary 3-(3-hydroxyphenyl)-3-hydroxypropionic acid (HPHPA) concentrations in urine samples of children with autism compared to age/sex-matched controls, a feature that is common in adults with recurrent diarrhea due to Clostridium difficile infections.  The authors postulate “The source of this compound appears to be multiple species of anaerobic bacteria of the Clostridium genus” (Abstract).  The authors treat the patients with metronidazole (50 mg/kg/24-h divided into three doses) and demonstrate a significant decrease in urinary HPHPA during treatment (Table 3), which is consistent with the production of this compound by one or more species of anaerobic bacteria. The authors state: “The increase in 3-(3-hydroxyphenyl)-3-hydroxypropionic acid in the urine of the child with autism after cessation of metronidazole treatment (Table 2) is consistent with the frequent recurrence of gastrointestinal Clostridia due to germination of resistant spores following antibiotic treatment. Alternatively, drug resistant organisms may have been present that might have required longer therapy or the dose of drug may not have been adequate for total clearance many studies that demonstrate an association between toxic GI bacterial overgrowth and autism.
The Fitzgerald et al. reference teaches treatment of a 2.5 yo child having Autistic/PDD-NOS (pg. 63, CARS assessment) with rifaximin (Table 1, 4th row – Treatments and pg. 66 Initial Assessment and Initial Plan).  The child showed elevated urinary benzoate, consistent with GI bacterial overgrowth (Figure 1) and a concomitant mild mitochondropathy (Figure 8). The Rifaximin was administered because it “is effective against small intestinal bacterial overgrowth” (pg. 66 second to last paragraph). The reference goes on to discuss, at length, the links between ASD and gastroenteropathies and bacterial overgrowth.  Intestinal permeability has been linked to the presence of neuroactive dietary peptides (Figure 3) that have been associated with ASD symptomology (pg. 69 last paragraph).  
It should be noted that each of these studies treat pediatric populations and, thus, the units (claim 7) and dosages are within the limits of the ranges of claim 8 and claim 20. Additionally, these antibiotics are typically administered three times per day (“tid”) (see Sandler pg. 430; Shaw pg. 673; and Fitzgerald pg. 66), which teaches the limitations of instant claim 9.  Also, each of the studies disclose the use of  “at least one probiotic” for the treatment of GI symptoms, as required by instant claim 12:  Sandler et al. administer “a probiotic mixture of Lactobacillus acidophilus, L bulgaricus, and Bifidobacterium bifidum (40 x 109 colony-forming units/mL)” Lactobacillus acidophilus have been used to control C. difficile. L. acidophilus therapy has no reported toxicity, and treatment with L. acidophilus GG of individuals with an elevated concentration of 3-(3-hydroxyphenyl)-3-hydroxypropionic acid in their urine markedly reduces the concentration of 3-(3-hydroxyphenyl)-3-hydroxypropionic acid in subsequent urine samples (unpublished data)”; and, Fitzgerald pg. 66 Initial Plan, pg. 68 under “Add the following”).  Since all of these drugs are already available pharmaceuticals they are “products of manufacture” as required by claim 17, formulated as tablets (claim 18) and pharmaceutical preparations, as required by claim 19.
Section 2144.06 of the MPEP provides guidance as to obviousness of art recognized equivalents for the same purpose.  The court has held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Such is the case here where Applicant is claiming administering three compositions (claim 1) each of which was taught by the art as useful for the treatment of autism.
Thus, the method of claims 1-5, 7-9, 12, and 17-20 is prima facie obvious in view of what was known in the prior art.

Claims 6, 10, 13, 14, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al., 2000 (cited on the IDS filed 1/15/2021) evidenced by the FDA prescribing information for vancomycin (retrieved online from https://www.drugs.com/pro/vancomycin-oral- as applied to claims 1-5, 7-9, 11-12, and 17-20 above, and further in view of Lopez et al., Expert Opin. Drug Deliv. (2015) 12(11).
The invention is directed to treating autism comprising administration of a composition comprising: rifamycin or derivative thereof; a nitroimidazole antibiotic, and vancomycin.  The art teaches each of these to be useful for the treatment of autism, therefore the combination is prima facie obvious. 
Claims 6, 10, 13, 14, 16 and 22 are all directed to formulations of the combination. The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see 
Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization:  Applicant must provide either a showing that the particular formulation, sweetening agent or flavor, preservative, congealing agent, additive, gastro-resistant coating, amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed element.  In the instant case, the specification as filed provides not evidence that the particular amount or range recited within the claims is critical because they are each disclosed in the alternative.  Therefore, the elected species are not critical.
Additionally, the following reference is provided as evidence that pediatric formulations of conventional drugs where well-established within the art.  These formulations typically comprise:  chewable formulations (claim 6; reference pg. 1728, box titled Article Highlights, second bullet); sweeteners (claims 10 and 14; reference pg. 1732, last paragraph); starch (claim 13; reference at citation 88); extended release coated microparticles of claim 16 (pg. 1729, first full paragraph and citation 12) and, particularly, acrylic coatings or multimatrices of claim 22 (pg. 1732, first paragraph and pg. 1734, first full paragraph).  See also Figure 1 of the reference for a summary of all these formulations.

s 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al., 2000 (cited on the IDS filed 1/15/2021) evidenced by the FDA prescribing information for vancomycin (retrieved online from https://www.drugs.com/pro/vancomycin-oral-solution.html); Shaw et al., Nutritional Neuroscience 2010 Vol 13 No 3; and Fitzgerald et al. Global Adv Health Med. 2012;1(4):62-74 as applied to claims 1-5, 7-9, 12, and 17-20 above, and further in view of Doroshenko et al., Antimicrobial Agents and Chemotherapy, Vol 58, No.12, p. 7273–7282, 2014.
The claims are directed to administering the composition comprising vancomycin etc., the composition further comprising a biofilm disrupting compound.  Applicant has elected the species of DNase from the list of Claim 21.
The Doroshenko et al. reference teaches sub-MIC vancomycin increases biofilm tolerance to subsequent vancomycin attack by increasing eDNA production, which in turn reduces the penetration of vancomycin, because negatively charged DNA binds to and interacts with positively charged vancomycin (pg. 7280 last paragraph).  The reference uses the elected DNase of Claim 21 as a biofilm disrupting compound (claim 15) and demonstrate successful biofilm removal (pg. 7274, last full paragraph) in conjunction with vancomycin. 
A person having ordinary skill in the art would be motivated to combine these two elements because in combination they would allow for more effective vancomycin treatment of bacteria that produce eDNA biofilms.
Therefore, the combination of elements is obvious in view of what was known in the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 9,572,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have open ended language (“comprising” the composition vancomycin, rifampicin and nitroimidazole) and does not exclude other elements.  The patented claims read upon a method for treating the same subject group (subject having autism) comprising administering a pharmaceutical composition comprising a viable, non-pathogenic Clostridium sp, and an antibiotic, an acid suppressant, an antacid, an H2 antagonist, a proton pump inhibitor or a combination thereof, wherein said antibiotic is selected from the group consisting of vancomycin, rifampicin, and nitroimidazole.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649